 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     CRESELDA ANN PEREZ
 6

 7                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                      ) Case No.: 1:18-CR-00247 LJO-SKO
10   UNITED STATES OF AMERICA,                        )
                                                      )
11                   Plaintiff,                       ) DEFENDANTS REQUEST AND WAIVER
                                                      ) OF APPEARANCE
12           vs.                                      )
                                                      )
13   CRESELDA ANN PEREZ,                              )
                                                      )
14                   Defendant                        )
15   Defendant, Creselda Ann Perez, hereby waives her appearance in person in open court upon the
16   status conference set for Monday, October 21, 2019 of the above entitled court. Defendant
17   hereby requests the court to proceed in her absence and agrees that her interest will be deemed
18   represented at said hearing by the presence of her attorney, DAVID A. TORRES. Defendant
19   further agrees to be present in person in court at all future hearing dates set by the court including
20   the dates for jury trial.
21

22   Date: October 17, 2019                                        /s/Creselda Ann Perez _________
23
                                                                   Creselda Ann Perez

24

25
     Date: October 17, 2019                                        /s/David A. Torres___________
                                                                   DAVID A. TORRES,
                                                                   Attorney for Defendant



                                        Summary of Pleading - 1
 1                                              ORDER

 2            Good cause appearing,

 3            IT IS HEREBY ORDERED that defendant Creselda Ann Perez is excused from

 4   appearing at the trial setting hearing scheduled for Monday, October 21, 2019.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     October 18, 2019                                /s/   Sheila K. Oberto   .
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                       Summary of Pleading - 2
